UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file No. 000-52882 VERECLOUD, INC. (Exact name of registrant as specified in its charter) Nevada 26-0578268 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6560 South Greenwood Plaza Boulevard Number 400 Englewood, Colorado 80111 (Address of principal executive offices) (877)711-6492 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 15, 2010, there were 70,098,000 shares of the registrant’s common stock, par value $0.001 per share, issued and outstanding. Table of Contents VERECLOUD, INC. FORM 10-Q for the Quarter Ended September 30, 2010 TABLE OF CONTENTS PAGE Part I Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and June 30, 2010 1 Condensed Consolidated Statements of Operations for the three months ended September 30, 2010 and 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2010 and 2009 (unaudited) 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II Other Information 20 Item 1.Legal Proceedings 20 Item 1A.Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.[Removed and Reserved] 20 Item 5.Other Information 20 Item 6.Exhibits 20 Signatures 21 PART I FINANCIAL INFORMATION Item 1. Financial Statements Verecloud, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, June 30, ASSETS Current assets Cash $ $ Accounts receivable Other current assets Total current assets Property and equipment (Note 3) Computer related Equipment and machinery Other property and equipment Subtotal Accumulated depreciation ) ) Net property and equipment Other assets Capitalized software, net (Note 4) - Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities Accounts payable $ $ Accrued liabilities Total current liabilities Long term debt (Note 6) Total liabilities Commitments and contingencies (Notes 2,5,6,7,9,10) Stockholders' (deficit) Preferred stock - $0.001 par value, 5,000,000 shares authorized: - - No shares issued or outstanding Common stock - $0.001 par value, 200,000,000 shares authorized: 70,098,000 shares issued and outstanding Additional paid-in capital Accumulated (deficit) ) ) Total stockholders'(deficit) ) ) Total liabilities and stockholders'(deficit) $ $ The accompanying notes are integral parts of these unaudited financial statements. 1 Verecloud, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Revenue $ $ Cost of goods sold Gross profit Operating expenses Employee related (1) Marketing expense Legal and accounting Consulting expense Rent Travel and entertainment Information technology Depreciation Other Total operating expenses Operating income (loss) ) Other income (expense) Interest income 73 Interest (expense) ) ) Total other income (expense) ) ) Pretax income (loss) ) Income tax expense (benefit) - Net income (loss) $ ) $ Basic net income (loss) per common share $ ) $ Fully diluted net income (loss) per common share $ ) $ Basic weighted average common shares Fully diluted weighted average common shares (1) Includes stock-based compensation as follows: Salary and wages $ $
